DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 5 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/2/21.

Applicant's election with traverse of group I in the reply filed on 2/2/21 is acknowledged.  The traversal is on the ground(s) that the group I, II and III are claims are drawn to one of the category of 37CFR 1.475(b)(1-5), and therefore, have unity of invention and are improperly restricted. This is not found persuasive because PCT Rule 13.2, as it was modified effective July 1, 1992, no longer specifies the combinations of categories of invention which are considered to have unity of invention. Those categories, which now appear as a part of Chapter 10 of the International Search and Preliminary Examination Guidelines, may be obtained from the Patent Examiner’s Toolkit link or from WIPO’s website (www.wipo.int/pct/en/texts/gdlines.html ). The categories of invention in former PCT Rule 13.2 have been replaced with a statement describing the method for determining whether the requirement of unity of invention is satisfied. Unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more special technical features. The term "special 
Regarding the election of the species, applicant has not stated any ground of the traversal.  Therefore, the examiner has considered the election of species A without traverse. 

The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.     Regarding claim 1, the claimed limitation of “a peripheral wall” renders the claim 
 Claim 1 recites the limitation "the peripheral wall" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the fan casing" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear whether applicant refers “the fan casing” to “an annular fan casing” cited in line 4.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz et al. (US 2016/0131035A1).  Regarding claim 1, Diaz discloses (figures 1 and 14-15) a fan casing assembly comprising a fan casing cooler (54) having a first surface confronting the peripheral wall (wall of the fan casing 14,86) and having a first end spaced from a second end (two ends of the cooler) and opposing forward and aft edges mounted to a peripheral wall (wall of the fan casing 14,86) of an annular fan casing (14,86) to define a flow path  (52) along a longitudinal axis of the fan casing; and a connection assembly (204,206) configured to mount the fan casing cooler (60,84) to the annular fan casing and where the connection assembly includes at least one thermally sensitive connector (204,206) configured to passively position the fan casing cooler into the flow path in response to a change in a thermal condition (paragraph 57).  Regarding claim 2, Dias discloses that the thermal sensitive connector comprises a bracket (204) that is mounted to the annular fan casing and the fan casing cooler (60).  The term “bracket” is defined as an object that is attached to a wall and used to support something, according to Merriam Webster.  Therefore, the element (204) is reasonably to read on the term “bracket” since the element (204) is an object that is attached to a wall (14) and is used to support the cooler. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Diaz et al. (US 2016/0131035A1) in view of Zhang et al. (US 2014/0138367A1).  Diaz substantially discloses all of applicant’s claimed invention as discussed above except for the limitation that the bracket comprises a body formed a set of metal layers responsive to change in the thermal condition.  Zhang discloses a self-adjusting wire (10a), wherein the wire comprises a body formed from a set of metal layers (12,14) responsive to change in the thermal condition for a purpose of changing the shape of the body when the temperature is changed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Zhang’s teaching in Diaz device for a purpose of changing the shape of the bracket when the temperature is changed. 
Allowable Subject Matter
Claims 4 and 6-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mylemans (US 2011/0185731A1) discloses an oil cooler.
Mons (US 8,561,386) discloses a wall-cooling device.
Wood et al. (US 2010/0155016A1) discloses a combined surface cooler. 
Martin (US 2009/0223648A1) discloses a heat exchanger with variable heat transfer property.
Storage et al. (US 20080095611A1) discloses a method and apparatus for operating gas turbine. 
Yu (US 10,125,684 B2) discloses a surface cooler for aero engine.
Webster (US 8,291,710) discloses a gas turbine engine exhaust nozzle.
Schwarz et al. (US 2007/0215326A1) discloses an air oil heat exchanger.
Hoeffer et al. (US 10,208,621) discloses a surface cooler and an associated method thereof.
Xu et al. (US 7,372,348) disclose a stressed material and shape memory material. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO V DUONG whose telephone number is (571)272-4793.  The examiner can normally be reached on M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Atkisson Jianying can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO V DUONG/Examiner, Art Unit 3763